department of the treasury internal_revenue_service washington d c tax exempt and government entities oivision mar oo tep rats uniform issue list legend - decedent a_trust d state f date k date l date m date n date p date q date r amount s amount t amount u ira x iray ' page dear ‘ this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the proper rollover treatment of distributions from decedent a’s individual_retirement_accounts ira x and ira y under sec_408d of the internal_revenue_code code correspondence dated date supplemented the request - your authorized representative has submitted the following facts and representations in support of your ruling_request decedent a was born on you were born on date n and are under age date l and died on date m at age a resident of state f you were at the time of his death decedent a maintained ira x and married to decedent a ira y on date r he named trust d as the beneficiary of his ira x and ira y trust d was executed on date q and has not been amended since the death of decedent a the value of ira x as of the date k was amount s the value of ira y as of date k was amount t the total value of both iras was amount u you and decedent a were co-trustees of trust d upon the death of decedent a and pursuant to article one section b of trust d you became the sole trustee of trust d as sole trustee you have full contro over trust d assets pursuant to articles one and three of trust d pursuant to article three section b you have the power to amend trust d in whole or in part pursuant to article three section c you have the power the revoke trust d in whole or in part however it has been represented to the service that trust d has not been revoked you have also represented that no property interest passing to the trustees under trust d will be disclaimed pursuant to article four section a-28 of trust d under article one section j of trust d you have the exclusive right to the use and benefit of the income and assets of trust d and thus you as trustee have the power to make payments of income or principal to yourself as sole remaining _ beneficiary of trust d assets pursuant to article one section j of trust d you intend to pay to yourself alt incident to said request you will amounts standing in ira x and ira y due trust d make direct trustee-to-trustee transfers of the ira x and the ira y assets into an ra set up and maintained in your own name and to treat the transferee ira as your own ira pages based on the above facts and representations you through your authorized representative request the following rulings that decedent a's ira x and ira ’y under code sec_408 will not be treated as inherited ira sec_2 that for purposes of code sec_408 and sec_1_408-8 of the final income_tax regulations regulations you may be treated as the beneficiary of decedent a’s ira x and his ira y so that the ira x and ira y account balances may be transferred from decedent a's ira x and ira y into an ira set up and maintained in your name and that the amounts standing in ira x and ira y to be transferred into an ira set up and maintained in your name by means of trustee-to-trustee transfers will not be included in your gross_income and will not be taxed under code sec_408 in the year in which transferred with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her rem page husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 of the code provides in general that the rollover rules of code sec_408 do not apply to any amounts required to be distributed in accordance with code sec_401 and sec_408 code sec_401 provides in relevant part that distributions from a retirement_plan qualified within the meaning of code sec_401 must begin no later than the plan participant's required_beginning_date and must be paid over a period of time that may extend to the joint life expectancies of the plan participant and his her designated_beneficiary code sec_408 extends the code sec_401 a requirements to iras described in code sec_408 thus in short an ira owner may receive required distributions over her life expectancy or over a period not to exceed the joint life expectancies of the ira holder and her designated_beneficiary on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also sec_4 of the regulations question r b date and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira ifa trust is - named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate revrul_78_406 4978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 page gn0724 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner accomplishing such a post-death trustee to trustee need not be the surviving_spouse of a deceased ira holder with respect to your ruling requests generally if either a decedent's plan or ira proceeds pass through a third party a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will ‘not be eligible to roll over either the qualified_plan or the ira proceeds into his her the beneficiary ira however in the present case you are the only current trustee and beneficiary of trust d under the terms of trust d you have the unrestricted right as trustee to distribute the proceeds of ira x and ira y to yourself as beneficiary of trust d pursuant to the provisions of trust d you as trustee will request that all amounts standing in ira x and ira y be paid to trust d and then as beneficiary you will direct that the trust d trustee directly transfer the ira x and ira y proceeds by means of trustee-to-trustee transfers from said ira x and ira y into an ira set up and maintained in your name said transaction will occur during calendar years the service notes that under this set of circumstances all actions taken with respect to both requesting that the ira x and ira y assets be paid to trust d and their subsequent transfer into an ira set up and maintained in your name will be accomplished by you the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude thus under the facts stated above you are to be treated a sec_4 that decedent a’s ira x and ira y will not be treated as inherited iras under code sec_408 that for purposes of code sec_408 and sec_1_408-8 of the final income_tax regulations regulations you may be treated as the beneficiary of decedent a’s ira x and ira y so that the ira x and ira y account balances may be directly transferred from decedent a’s ira x and ira y into an ira set up and maintained in your name and that the amounts standing in ira x and ira y to be transferred into an ra set up and maintained in your name by means of trustee-to-trustee transfers will not be included in your gross_income and will not be taxed under code sec_408 in the year in which transferred this ruling letter assumes that ira x and ira y either are or were qualified under sec_408 of the code at all times relevant thereto it also assumes that the - hw th g00 3s y d page transferee ira to be set up by you will also meet the requirements of code sec_408 at all times relevant thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is directed only to the taxpayer who requested it’ sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call not a toll free number id yat sincerely yours rances v sloan mahager technical group employee pla enclosures notice of intention to disclose deleted copy of ruling cc
